 

Exhibit 10.4

 

Financial covenant waiver extension consent letter relating to the Cruise Debt
Holiday Principles

 

To:Royal Caribbean Cruises Ltd. ("RCCL")



as Borrower under the RCCL Facility Agreements (as defined in the Schedule (as
defined below) and detailed in part A of the Schedule) and as Guarantor under
the Silversea Facility Agreements (as defined in the Schedule and detailed in
part B of the Schedule)

 

Silversea Cruise Holding Ltd. ("Silversea")

as Borrower under the Silversea Facility Agreements

 

From:KfW IPEX-Bank GmbH



as CIRR Agent, as Hermes Agent and as Administrative Agent and Facility Agent
(as applicable) under the Facility Agreements (but for the purpose of this
letter, being referred to as the Facility Agent)

 

Date: 23 July 2020

 

Dear Sirs

 

1We refer to:

 

(1)each of the Facility Agreements (as defined in and more particularly set out
in the schedule to this letter (the "Schedule"));

 

(2)the consent request letters from you to us in relation to the Principles (as
defined in the Waiver Extension Request (as defined below)) dated 31 March 2020
and 4 May 2020 respectively (the "Original Consent Requests");

 

(3)the waiver extension consent request letter from you to us dated 13 July 2020
(the "Waiver Extension Request"); and

 

(4)the email from RCCL to us dated 15 July 2020 requesting the amendment of the
debt holiday quarterly reporting obligation under the RCCL Facility Agreements
and the Principles to align it with its SEC filing requirements (the "Financial
Reporting Request").

 

2Unless otherwise defined in this letter, words and expressions defined in the
relevant Facility Agreement and the Schedule shall have the same meanings when
used in this letter.

 

3The Lenders under each of the Facility Agreements and Hermes consent to the
requests contained in the Waiver Extension Request and the Financial Reporting
Request on and subject to the terms set out in this letter.

 

4With effect on and from the date of this letter:

 

(1)the term of the waivers for the suspension of financial covenant testing
granted pursuant to the Original Consent Requests as contained in (a) the RCCL
Facility Agreements and (b) any confirmations issued by us pursuant to the
Original Consent Requests in connection with the Silversea Facility Agreements
(the

 



Page 1

 

 

  "Original Confirmations") shall be extended so that any financial covenants
set out in any relevant provision of the Facility Agreements shall continue to
be tested in accordance with the existing terms of the relevant Facility
Agreement (and your reporting obligations in respect of such financial covenants
under such Facility Agreement shall continue to apply) but (i) the period during
which any breach of such financial covenants shall not result in any Prepayment
Event (including as set out in section 9.1.5 (Non-Performance of Certain
Covenants and Obligations) of the RCCL Facility Agreements) or any Event of
Default under the RCCL Facility Agreements shall be extended from 31 March 2021
to 31 December 2021 and (ii) in the case of the Silversea Facility Agreements,
the Original Confirmations provided by us (on behalf of the relevant Lenders) in
relation to the suspension of financial covenant testing shall continue to apply
until 31 December 2021;

 

(2)the following term in section 1.1 (Defined Terms) of each of the RCCL
Facility Agreements shall, accordingly, be deleted in total and replaced with a
new term as follows:

 

""Deferral Period" means the period from and including April 1, 2020 to and
including December 31, 2021.";

 

(3)the following term shall be inserted in section 1.1 (Defined Terms) of each
of the RCCL Facility Agreements in the correct place alphabetically:

 

""Original Deferral Period" means the period from and including April 1, 2020 to
and including March 31, 2021.";

 

(4)the relevant section of section 7.1.1 (Financial Information, Reports,
Notices, etc.) of each of the RCCL Facility Agreements shall, accordingly, be
deleted in total and replaced with a new section as follows:

 

"as soon as available and in any event within respectively five (5), ten
(10) and forty (40) days after the end of each monthly, bi-monthly and quarterly
period starting on April 1, 2020 and during the Deferral Period, the information
set out in section (F) of the Information Package (in reasonable detail and with
appropriate calculations and computations in all respects reasonably
satisfactory to the Facility Agent);";

 

(5)the words "Deferral Period" in the heading of exhibit A (Repayment Schedule –
Loan (other than Deferred Tranche)) to each of the RCCL Facility Agreements
shall be deleted and replaced with the words "Original Deferral Period";

 

(6)Silversea shall provide the financial information referred to in sections
(F)8 and (F)9 of the information package (attachment 1 to the Principles) as
soon as possible and in any event within 40 days after the end of each quarterly
period starting on 1 April 2020 and ending on 31 December 2021; and

 

(7)the terms on which the Lenders under each of the Facility Agreements and
Hermes consented to the requests contained in the Original Consent Requests
shall continue to apply save to the extent amended and supplemented by this
letter.

 



Page 2

 

 

5By signing this letter, the Facility Agent confirms that any consent required
to be obtained from Hermes and KfW in respect of the amendments to the Facility
Agreements to be made pursuant to paragraph 4 above have been obtained.

 

6By signing this letter each of RCCL and Silversea hereby:

 

(1)repeats as at the date of its acknowledgement of this letter the
representations set forth in article VI of each Facility Agreement to which it
is a party (excluding that in section 6.10 (Withholding, etc.) if that
representation is not a representation to be repeated pursuant to that Facility
Agreement), by reference to the facts and circumstances then pertaining, as if
references to the Loan Documents include this letter;

 

(2)confirms that it is in compliance with its negative pledge covenant under
section 7.2.3 (Liens) of the Facility Agreements;

 

(3)undertakes that if it or any of its Subsidiaries grants security and/or
issues guarantees under or in connection with a credit, loan or borrowing
facility agreement which is backed by an export credit agency other than Hermes
and in existence as of 30 June 2020 (an "Other Existing ECA Financing"), it
shall promptly notify the Facility Agent and, if required by Hermes in respect
of any Facility Agreement, agrees to amend and modify that Facility Agreement
promptly to reflect the requirement to grant security and/or issue guarantees
equivalent to those granted and/or issued under such Other Existing ECA
Financing. Pending such amendment and modification the requirement to grant
equivalent security and/or issue equivalent guarantees shall be deemed to be a
term of that Facility Agreement. The Facility Agent and RCCL and/or Silversea
will, at the cost of RCCL or Silversea (as borrower, as the case may be), enter
into such documentation as is required to reflect the granting of equivalent
security and/or the issue of equivalent guarantees that take effect pursuant to
this letter. Any such documentation must be in a form agreed by the Facility
Agent, acting reasonably; and

 

(4)undertakes to notify the Facility Agent promptly of the granting of any new
security, the issue of any new guarantees or the discharge or release of any
security or guarantees granted or issued by it or any of its Subsidiaries to
secure the repayment of monies borrowed under any credit, loan or borrowing
facility agreement (including the issuance and sale of debt securities or the
sale of property to another Person subject to an understanding or agreement,
contingent or otherwise, to repurchase such property from such Person) or the
repayment of any other Indebtedness.

 

7Each party confirms that, save as supplemented and amended by this letter, the
provisions of each Facility Agreement shall continue in full force and effect.

 

8This letter is a Loan Document.

 

9This letter and any non-contractual obligations connected with it shall be
governed by and interpreted in accordance with English law and sections 11.14.2
(Jurisdiction), 11.14.3 (Alternative Jurisdiction) and 11.14.4 (Service of
Process) of each Facility Agreement shall apply to this letter as if they are
set out in full and as if (a) references

 



Page 3

 

 

   to each party are references to each party to this letter and (b) references
to the Facility Agreement are to this letter.

 

10This letter may be executed in counterparts.

 

Please sign below and return to signify your acceptance of the terms and
conditions of this letter.

 

Yours faithfully

 

/s/ MICHAEL BURGESS

Name: Michael Burgess

For and on behalf of

KfW IPEX-Bank GmbH as Facility Agent and on behalf of the Lenders and any lead
arrangers (howsoever described)

ATTORNEY-IN-FACT

 



Page 4

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

By: /s/ ANTJE M. GIBSON     Name:     Antje M. Gibson     Title:       VP,
Treasurer         Date: July 28, 2020  

 

SILVERSEA CRUISE HOLDING LTD.

 

By: /s/ ROBERTO MARTINOLI   Name:     Roberto Martinoli   Title:       CEO      
  Date: July 28, 2020  

 



Page 5

 

 

Schedule

 

Part A: RCCL Hermes backed facility agreements

 

1.A facility agreement dated 15 April 2009 (as amended and restated or amended
from time to time including by an amendment agreement dated 15 April 2020) in
respect of m.v. "Celebrity Equinox" (builder's hull no. S-676) entered into
between, amongst others, RCCL as borrower, KfW IPEX-Bank GmbH as Hermes agent
(in this capacity, the "Hermes Agent"), KfW IPEX-Bank GmbH as administrative
agent (in this capacity, "Administrative Agent") and the banks and financial
institutions listed therein as Lenders in relation to a term loan facility not
exceeding the US dollar equivalent of €412,000,000.

 

2.A facility agreement dated 26 November 2009 (as amended and restated or
amended from time to time including by an amendment agreement dated 15
April 2020) in respect of m.v. "Celebrity Eclipse" (builder's hull no. S-677)
entered into between, amongst others, RCCL as borrower, the Hermes Agent, the
Administrative Agent and the banks and financial institutions listed therein as
Lenders in relation to a term loan facility not exceeding the US dollar
equivalent of €420,000,000.

 

3.A facility agreement dated 7 August 2008 (as amended and restated or amended
from time to time including by an amendment agreement dated 23 April 2020) in
respect of m.v. "Celebrity Solstice" (builder's hull no. S-675) entered into
between, amongst others, RCCL as borrower, the Hermes Agent, the Administrative
Agent and the banks and financial institutions listed therein as Lenders in
relation to a term loan facility not exceeding the US dollar equivalent of
€412,000,000.

 

4.A facility agreement dated 27 February 2009 (as amended and restated or
amended from time to time including by an amendment agreement dated 22
April 2020) in respect of m.v. "Celebrity Silhouette" (builder's hull no. S-679)
entered into between, amongst others, RCCL as borrower, the Hermes Agent, the
Administrative Agent and the banks and financial institutions listed therein as
Lenders in relation to a term loan facility not exceeding the US dollar
equivalent of €444,000,000.

 

5.A facility agreement dated 19 December 2008 (as amended and restated or
amended from time to time including by an amendment agreement dated 8
April 2020) in respect of m.v. "Celebrity Reflection" (builder's hull no. S-691)
entered into between, amongst others, RCCL as borrower, the Hermes Agent, the
Administrative Agent and the banks and financial institutions listed therein as
Lenders in relation to a term loan facility not exceeding the US dollar
equivalent of €485,600,000.

 

6.A facility agreement dated 8 June 2011 (as amended and restated or amended
from time to time including by an amendment agreement dated 21 April 2020) in
respect of m.v. "Quantum of the Seas" (builder's hull no. S-697) entered into
between, amongst others, RCCL as borrower, the Hermes Agent, KfW IPEX-Bank GmbH
as facility agent (in this capacity, the "Facility Agent")and the banks and
financial institutions listed therein as Lenders in relation to a term loan
facility not exceeding the US dollar equivalent of eighty per cent. (80%) of the
Contract Price and one hundred per cent (100%) of the Hermes Fee (as such terms
are defined therein).

 

7.A facility agreement dated 8 June 2011 (as amended and restated or amended
from time to time including by an amendment agreement dated 8 April 2020) in
respect of

 



Page 6

 

 

  m.v. "Anthem of the Seas" (builder's hull no. S-698) entered into between,
amongst others, RCCL as borrower, the Hermes Agent, the Facility Agent and the
banks and financial institutions listed therein as Lenders in relation to a term
loan facility not exceeding the US dollar equivalent of eighty per cent. (80%)
of the Contract Price and one hundred per cent (100%) of the Hermes Fee (as such
terms are defined therein).

 

8.A facility agreement dated 31 March 2016 (as amended and restated or amended
from time to time including by an amendment agreement dated 6 May 2020) in
respect of m.v. "Ovation of the Seas" (builder's hull no. S-699) entered into
between, amongst others, RCCL as borrower, the Hermes Agent, the Facility Agent
and the banks and financial institutions listed therein as Lenders in relation
to a term loan facility not exceeding the US dollar equivalent of eighty per
cent. (80%) of the Contract Price and one hundred per cent (100%) of the Hermes
Fee (as such terms are defined therein).

 

9.A facility agreement dated 13 November 2015 (as amended and restated or
amended from time to time including by an amendment agreement dated 8
April 2020) in respect of m.v. "Spectrum of the Seas" (builder's hull no. S-700)
entered into between, amongst others, RCCL as borrower, the Hermes Agent, the
Facility Agent and the banks and financial institutions listed therein as
Lenders in relation to a term loan facility not exceeding the US dollar
equivalent of eighty per cent. (80%) of the Contract Price and one hundred per
cent (100%) of the Hermes Fee (as such terms are defined therein),

 

10.A facility agreement dated 13 November 2015 (as amended from time to time
including by an amendment agreement dated 30 April 2020) in respect of m.v.
"Odyssey of the Seas" (builder's hull no. S-713) entered into between, amongst
others, RCCL as borrower, the Hermes Agent, the Facility Agent and the banks and
financial institutions listed therein as Lenders in relation to a term loan
facility not exceeding the US dollar equivalent of eighty per cent. (80%) of the
Contract Price and one hundred per cent (100%) of the Hermes Fee (as such terms
are defined therein).

 

Part B: Silversea Hermes backed facility agreements

 

1.A facility agreement dated as of 19 September 2019 (as amended from time to
time) in respect of the passenger cruise vessel with builder's hull no. S-719
entered into between, amongst others, the Borrower as borrower, RCCL as
guarantor, the Hermes Agent, the Facility Agent and the banks and financial
institutions listed therein as Lenders in relation to a term loan facility not
exceeding the US dollar equivalent of eighty per cent (80%) of the Contract
Price and one hundred per cent (100%) of the Hermes Fee.

 

2.A facility agreement dated as of 19 September 2019 (as amended from time to
time) in respect of the passenger cruise vessel with builder's hull no. S-720
entered into between, amongst others, the Borrower as borrower, RCCL as
guarantor, the Hermes Agent, the Facility Agent and the banks and financial
institutions listed therein as Lenders in relation to a term loan facility not
exceeding the US dollar equivalent of eighty per cent (80%) of the Contract
Price and one hundred per cent (100%) of the Hermes Fee.

 

The facility agreements in Part A and Part B together the "Facility Agreements",
the facility agreements in Part A together the "RCCL Facility Agreements" and
the facility agreements in Part B together the "Silversea Facility Agreements".

 



Page 7

 